UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1 REPORTS UNDER SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number:333-106586 El Paso Exploration & Production Company (Exact name of registrant as specified in its charter) El Paso Building, 1001 Louisiana Street, Houston, Texas 77002,(713) 420-2600 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) 7¾ Senior Notes due 2013 (Title of each class of securities covered by this Form) None (Title of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1)(i) Rule 12g-4(a)(1)(ii) Rule 12g-4(a)(2)(i) Rule 12g-4(a)(2)(ii) ¨ Rule 12h-3(b)(1)(i) Rule 12h-3(b)(1)(ii) Rule 12h-3(b)(2)(i) Rule 12h-3(b)(2)(ii) Rule 15d-6 ý ¨ Approximate number of holders of record as of the certification or notice date: 55 Pursuant to the requirements of the Securities Exchange Act of 1934, El Paso Exploration & Production Company has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. El Paso Exploration & Production Company Date: June 20, 2007 By: /s/ Dane E. Whitehead Dane E. Whitehead Senior Vice President and Chief Financial Officer
